                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

KEEN EDGE COMPANY INC,
              Plaintiff,

     v.                                             Case No. 19-C-1673

WRIGHT MANUFACTURING INC,
             Defendant.



                                      ORDER

     Pursuant to 28 U.S.C. §455(a) I disqualify myself in the above proceeding.



     Dated at Milwaukee, Wisconsin, this 31st day of March, 2020.


                                             s/Lynn Adelman_____
                                             LYNN ADELMAN
                                             District Judge




          Case 2:19-cv-01673-JPS Filed 03/31/20 Page 1 of 1 Document 34
